Citation Nr: 1453574	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  09-14 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety, and depression, from March 14, 2003 to April 19, 2009.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected psychiatric disability prior to April 20, 2009.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In a September 2007 rating decision, the RO denied entitlement to a TDIU; the Veteran perfected a timely appeal of this issue.  

In a July 2012 rating decision, the RO granted service connection for an acquired psychiatric disability, to include PTSD, anxiety, and depression and assigned an initial 50 percent rating, effective March 14, 2003.  In September 2012, the RO received from the Veteran a notice of disagreement regarding the initial rating assigned for his psychiatric disability.

The Veteran testified at a Board hearing at the RO in October 2012; a transcript of the hearing is of record.

In January 2013, the Board remanded the TDIU claim to the agency of original jurisdiction (AOJ) for additional development.  

After completing the requested development, a July 2013 rating decision, in pertinent part, increased the assigned rating for a psychiatric disability to 70 percent effective April 20, 2009, and to 100 percent effective May 15, 2013; denied entitlement to service connection for sleep apnea; and granted a TDIU effective from April 20, 2009 to May 15, 2013.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of an initial rating in excess of 50 percent for psychiatric disability prior to April 19, 2009, in addition to entitlement to a TDIU from the date of the November 2006 claim and prior to April 20, 2009, remains on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Having reviewed the medical and lay evidence of record, the Board finds that additional development is required before deciding the claims of entitlement to an initial rating in excess of 50 percent for psychiatric disability from March 14, 2003 to April 19, 2009 and for a TDIU.  

Psychiatric Disability

In a July 2012 rating decision, the RO granted service connection for an acquired psychiatric disability, assigning an initial 50 percent rating effective March 14, 2003.  In a July 2012 letter, the RO notified the Veteran of the decision.  In September 2012 correspondence, the Veteran expressed disagreement with the initial rating for his psychiatric disability.  After the July 2013 rating decision increased the assigned rating for an acquired psychiatric disability to 70 percent effective April 20, 2009 and to 100 percent effective May 15, 2013, the RO issued a supplemental statement of the case (SSOC) regarding the TDIU issue on appeal and the issue of an initial increased rating for the psychiatric disability in excess of 50 percent prior to April 20, 2009 and in excess of 70 percent from April 20, 2009 to May 15, 2009.  This matter of a higher initial rating for an acquired psychiatric disability must be returned to the RO for appropriate consideration and issuance of a statement of the case to allow the Veteran the opportunity to perfect an appeal with regard to this issue.  Manlincon v. West, 12, Vet. App. 238 (1999).



TDIU

The Veteran's TDIU claim remains intertwined with the claim for a higher rating for an acquired psychiatric disability, which is a subject of the present appeal and remand.  Accordingly, adjudication of the TDIU claim must await adjudication of the increased rating claim.  The Court has held that a claim that is inextricably intertwined with another claim that remains undecided and pending before VA must be adjudicated prior to a final order on the pending claim, so as to avoid piecemeal adjudication.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken pursuant to 38 C.F.R. § 19.26 in response to the September 2012 notice of disagreement, including issuance of an appropriate statement of the case, pertaining to the issue of entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disability prior to April 20, 2009, so the Veteran may have the opportunity to complete the appeal by filing a timely substantive appeal.  Thereafter, if a timely substantive appeal is filed, the case should be returned to the Board for appellate review.

2.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the claim of entitlement to a TDIU prior to April 20, 2009.  If the benefit is not granted in full, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



